Case 8:17-cv-02614-VMC-AAS Document 24 Filed 01/28/19 Page 1 of 1 PageID 87



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

HERBERT JOYNER & SANDRA JOYNER,

 Plaintiffs,
                                                  CASE NO.: 8:17-cv-02614-VMC-AAS
-vs-

FLAGSHIP CREDIT ACCEPTANCE, LLC.,

 Defendant.
                                      /

                              NOTICE OF PENDING SETTLEMENT

       Plaintiffs, HERBERT JOYNER and SANDRA JOYNER, by and through their

undersigned counsel, hereby notifies the Court that the parties have reached a settlement with

regard to this case and are presently drafting and finalizing the settlement agreement, and general

release or documents. Upon execution of the same, the parties will file the appropriate dismissal

documents with the Court.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

R. Carter Burgess, carter.burgess@hklaw.com via the Court’s CM/ECF system on this 28th day

of January, 2019.


                                             /s/ Octavio Gomez
                                              Octavio Gomez, Esquire
                                              Florida Bar No.: 0338620
                                              Morgan & Morgan, Tampa, P.A.
                                              201 N. Franklin Street, Suite 700
                                              Tampa, Florida 33602
                                              Tele: (813) 223-5505
                                              Fax: (813) 223-5402
                                              Primary Email: TGomez@ForThePeople.com
                                              Secondary Email: LDobbins@ForThePeople.com
                                              Attorney for Plaintiff
